Citation Nr: 0616778	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a prior decision that the appellant's character of 
discharge constituted a bar to VA benefits.

2.  Entitlement to service connection for any acquired mental 
disorder, to include post-traumatic stress disorder (PTSD), 
to include a claim that the disorder was incurred in the line 
of duty.

3.  Entitlement to service connection for a sinus disorder, 
to include a claim that the disorder was incurred in the line 
of duty.
 
4.  Entitlement to service connection for a chronic headache 
disorder, to include a claim that the disorder was incurred 
in the line of duty.  


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The appellant had active service from April 1997 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 administrative decisions of 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was not received, and that a sinus and headache 
disorder and PTSD were not incurred in the line of duty.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant initially applied for VA benefits in October 
1998.  In a December 1998 administrative decision, the RO 
determined that the appellant's character of discharge was a 
bar to VA benefits.  In a February 2003 decision, the Board 
affirmed the RO decision and denied the appellant's appeal.  

Upon review of the record, the Board finds that remand for 
additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA) is required.  The notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including status.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements that were 
found insufficient in the previous denial.  

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  

While in a letter of March 2003, the veteran was furnished 
with a general letter stating that he needed new and material 
evidence to reopen the claim, the letter does not comply with 
the requirements set forth in Kent, supra.  In this case, the 
letter requires an explanation of what the veteran needs to 
reopen the claim to establish that his character of discharge 
is not a bar to benefits.  

In addition, although an April 2003 letter advised the 
veteran of the evidence needed to establish a claim for 
service connection, it did not inform him that he needed 
evidence to show that his sinus and headache disorder, and 
PTSD were incurred in the line of duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim based on the 
character of his discharge.  The notice 
should address what evidence would be 
necessary to substantiate that his 
discharge should not be a bar to 
benefits.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  

In addition, the letter should also 
provide appropriate VCAA notice for the 
claims for service connection for PTSD, a 
sinus disorder, and headache disorder, to 
include the need to submit evidence 
showing those disabilities were incurred 
in the line of duty.
	
2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


